MORTON, Circuit Judge.
I concur in the result, for the reason that the Deputy Commissioner’s letter of December 5,1924, constituted in my opinion an express revocation of the ruling (in the Commissioner’s letter of December 2, 1920) relied on by the appellees, respondents on review. I doubt whether a specific ruling can be said to be “reversed” or “revoked” under section 704 (a), Revenue Act 1928 (26 US CA § 2704 (a), (which is quoted in the majority opinion), by a change in the general practice or views of the Department, even though such change be known to the person in whose favor the ruling was made.